DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments/arguments, see pages 7-9, filed 11/24/2021, with respect to the pending claims 1-20 have been fully considered and are persuasive.  The rejection of all pending claims has been withdrawn, thus this application is in condition for allowance.
Allowable Subject Matter
1.	Claims 1 - 21 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
In terms of Claim 1, no prior art of record doesn’t teach alone or in combination:
A wireless charger comprising, a switch coupled in parallel with the inductor, wherein the switch is configured to be closed during a Q-factor determination phase of the wireless charger, in combination with the remaining claim elements of claim 1.
As to claims 2 - 11 and 21, the claims are allowed as being dependent over on the allowed claim (claim 1).

In terms of Claim 12, no prior art of record doesn’t teach alone or in combination:

As to claims 13 - 16, the claims are allowed as being dependent over on the allowed claim (claim 12).

In terms of Claim 17, no prior art of record doesn’t teach alone or in combination:
A method for determining a quality factor of a wireless charge comprising steps of:
connecting a first switch across the at least one inductor of the first filter; 
in a Q-factor determination phase of the wireless charger, closing the first switch, in combination with the remaining claim elements of claim 17.
As to claims 18 - 20, the claims are allowed as being dependent over on the allowed claim (claim 17).

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
The US Patent Application Publication by Yamaguchi et al. (US # 20150326031).
The US Patent Application Publication by Van Novak et al. (US # 20180048162)
The US Patent Application Publication by Leem (US # 20190272943).
Neither Yamaguchi nor Van Novak nor Leem teaches alone or in combination determining quality factor of a wireless charge based on closing the parallelly connected switch across the inductor of the filter, as explained in paragraph 2 above.                                                                                                                                 4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is 469-295-9188.  The examiner can normally be reached on Monday-Friday; 08:00a.m. - 05:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        February 28, 2022